Judgment, Supreme Court, New York County (Harold Roth-wax, J., at plea; Carol Berkman, J., at sentence), rendered May *2575, 1998, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him to a term of TVs to 15 years, unanimously affirmed.
Defendant was not entitled to specific performance of the original plea agreement. The court properly exercised its discretion in withdrawing the sentence promise that was made at the time of defendant’s original plea and “sufficiently demonstrated in the record that proper sentencing criteria counseled imposition of a different sanction than that agreed to originally” (People v Schultz, 73 NY2d 757, 758 [1988]). Defendant was entitled only to vacatur of the plea and restoration to his position prior to entering the plea. The court offered defendant that remedy, but he rejected it. We have considered defendant’s remaining arguments on this issue, including his claim that the court violated his constitutional rights by not imposing the original promised sentence, and find them unavailing.
The record establishes that defendant was mentally competent and that there was no need for a CPL article 730 examination.
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Mazzarelli, Saxe, Sullivan and Friedman, JJ.